DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/20 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 appears to be a duplicate claim as it recites the same features as claim 2 and both depend on claim 1. Therefore claim 3 does not appear to further limit or change the scope of the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 6, 11, 12, 21, 22-25, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2013/0172815 A1) in view of Slager (US 2014/0343491 A1).
With regard to claim 1 and 21, Perry discloses a method providing medical device comprising an inflatable balloon (Fig. 2, element 20) defining an interior surface (inherent) and an exterior surface (inherent), the interior surface defining an interior space (space within element 20); and a coating (35) disposed on the exterior of the inflatable balloon, the coating comprising a therapeutic agent ([0071 ]), wherein the coating has a release transition temperature within a range of about 25s C to about 37s C ([0071], [0077], the release transition temperature is 37 C,  because above that temperature the drug liquefies and is released), wherein, when the temperature of the coating is below the release transition temperature, at least a portion of the therapeutic agent is retained in the coating ([0071], [0074]), and wherein, when the temperature of the coating is above the release transition temperature, at least a portion of the therapeutic agent is released from the coating ([0071], [0074]).
However, Perry does not disclose the coating releases a portion of the therapeutic agent at the release transition temperature. 
Slager teaches a device that may be used in angioplasty ([0106]) and has a dual coating, where one of the coatings is a lipid coating that melts or softens between room temperature and less than body temperature (falling within the range of 25-37 degrees Celsius). Thus this therapeutic coating may be used in conjuction with another therapeutic coating on the surface of the balloon of Perry. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify/add the coating as taught by Slager for the purpose of promoting release of a therapeutic at the delivery site ([0094]).
claim 2 and 3, Perry discloses theclaimed invention except for two layers. 
Slager teaches wherein the coating comprises a first layer on the balloon and a second layer disposed on the first layer ([0094]), wherein the second layer comprises the therapeutic agent ([0094]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify/add the coating as taught by Slager for the purpose of promoting release of a therapeutic at the delivery site ([0094]).

With regard to claim 5, Perry discloses wherein the coating has a release temperature for the therapeutic agent within a range of about 30 C to about 35 C ([0071], [0077]). 
With regard to claim 6, Perry discloses wherein the coating has a release transition temperature for the therapeutic agent within a range about 25 C to about 30 C ([0071]). 
With regard to claim 11, Perry discloses further comprising a catheter comprising a lumen in fluid communication with the interior space of the inflatable balloon (24).
With regard to claim 12, Perry discloses further comprising a heating element (34) configured to actively heat the coating to a temperature above the release transition temperature. 
With regard to claim 22 and 23 and 30, 31, Perry discloses the claimed invention except for the release temperature. 
Slager teaches a release temperature between room temperature and body temperature ([0094]) and therefore fallows within the ranges recited. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify/add the coating as taught by Slager for the purpose of promoting release of a therapeutic at the delivery site ([0094]).
With regard to claim 24-25, and 32-33, Perry/Slager both teach that the coatings release in less than 2minutues or from 30 seconds to a minute as both teach that once the release temperature is reached at least  a portion is released to the delivery site (thus it is almost instantaneous release and would thus fall within the recited ranges. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify/add the coating as taught by Slager for the purpose of promoting release of a therapeutic at the delivery site ([0094]).

Claim 4, 9, 17-20, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2013/0172815 A1) in view of Slager (US 2014/0343491 A1) and in further view of Wang (US 2008/0255509 A1)(hereinafter referred to as Wang II).
With regard to claim 4, Perry/Slager discloses a therapeutic agent, but does not disclose a polymer. 
Wang II teaches wherein the coating comprises a polymer ([0103]), and wherein the therapeutic agent and the polymer are intermixed in a layer disposed on the exterior surface of the inflatable balloon. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Perry/slager with the polymer as taught by Wang II to be used as a carrier for the therapeutic agent ([0103]). 
With regard to claim 9, Perry/Slager discloses the claimed invention except for paclitaxel. 
Wang II teaches wherein the therapeutic agent comprises paclitaxel ([0036]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Perry/Slager with the delivery of paclitaxel as taught by Wang II because the substitution of one therapeutic agent for another is well known in the art and does not alter the overall function of the device. 
With regard to claim 17, Perry discloses applying a coating (35) to an exterior of the inflatable balloon, wherein the coating comprises a therapeutic agent ([0071]) and wherein the coating has a release transition temperature within a range of about 25º C to about 37º C ([0071], [0077], coatings can have a lower melting temperature thus being less than the 38º C taught in [0071]). 
However, Perry does not disclose the coating releases a portion of the therapeutic agent at the release transition temperature. 
Slager teaches a device that may be used in angioplasty ([0106]) and has a dual coating, where one of the coatings is a lipid coating that melts or softens between room temperature and less than body temperature (falling within the range of 25-37 degrees Celsius). Thus this therapeutic coating may be used in conjuction with another therapeutic coating on the surface of the balloon of Perry. 

However, Perry/Slager does not disclose a polymer.
Wang II teaches wherein the coating comprises a polymer ([0103]), and wherein the therapeutic agent and the polymer are intermixed in a layer disposed on the exterior surface of the inflatable balloon. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Perry/Slager with the polymer as taught by Wang II to be used as a carrier for the therapeutic agent ([0103]). 
With regard to claim 18, Perry discloses theclaimed invention except for two layers. 
Slager teaches wherein the coating comprises a first layer on the balloon and a second layer disposed on the first layer ([0094]), wherein the second layer comprises the therapeutic agent ([0094]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify/add the coating as taught by Slager for the purpose of promoting release of a therapeutic at the delivery site ([0094]).
With regard to claim 19, Perry/Slager discloses the claimed invention except for first and second layers and the polymer. 
Wang II teaches a similar device with a balloon (Fig. 1 and 2c, element 12) and a coating comprises a first layer (26) disposed on the exterior surface of the inflatable balloon and a second layer (26) disposed on the first layer, wherein the first layer comprises the therapeutic agent ([0105], [0107]) 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Perry with the multi-layer coating as taught by Wang II for the purpose of delivering therapeutic agents that adhere too tightly to the balloon surface to rapidly elute off of the balloon when inflated and therefore the first layer facilitates rapid release of the bulk of the drug which is in the second layer, off of the surface of the device while it is inflated at the target site ([0105]). 
With regard to claim 20, Perry discloses wherein applying the coating comprises applying to the exterior surface of the inflatable balloon a composition (35) comprising a therapeutic agent ([0071]). 

Wang II teaches wherein the coating comprises a polymer ([0103]), and wherein the therapeutic agent and the polymer are intermixed in a layer disposed on the exterior surface of the inflatable balloon. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Perry with the polymer as taught by Wang II to be used as a carrier for the therapeutic agent ([0103]). 
With regard to claim 26-27, Perry discloses the claimed invention except for the release temperature. 
Slager teaches a release temperature between room temperature and body temperature ([0094]) and therefore fallows within the ranges recited. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify/add the coating as taught by Slager for the purpose of promoting release of a therapeutic at the delivery site ([0094]).
With regard to claim 28-29, Perry/Slager both teach that the coatings release in less than 2minutues or from 30 seconds to a minute as both teach that once the release temperature is reached at least  a portion is released to the delivery site (thus it is almost instantaneous release and would thus fall within the recited ranges. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify/add the coating as taught by Slager for the purpose of promoting release of a therapeutic at the delivery site ([0094]).


Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2013/0172815 A1) in view of Slager (US 2014/0343491 A1) and in further view of Rosenthal et al. (US 2003/0114791 A1).
With regard to claim 7, Perry/Slager discloses the claimed invention except for a temperature responsive hydrogel. 
Rosenthal teaches a similar device having a balloon (Fig. 1) that is coated with a temperature-responsive hydrogel ([0015]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Perry/Slager with the temperature- responsive hydrogel as taught by Rosenthal for the purpose of retaining the therapeutic agent within the gel until triggered by heat to allow the drug to diffuse out of the gel ([0015]). 
With regard to claim 8, Perry/Slager discloses the claimed invention except for the specific coating material. 
Rosenthal teaches wherein the coating comprises poly (N-isopropylacrylamide) ([0015]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Perry/Slager with the temperature- responsive hydrogel as taught by Rosenthal for the purpose of retaining the therapeutic agent within the gel until triggered by heat to allow the drug to diffuse out of the gel ([0015]). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2013/0172815 A1) in view of Slager (US 2014/0343491 A1) and Wang (US 2008/0255509 A1) and in further view of D’Onofrio et al. (US 2016/0058915 A1).
With regard to claim 10, Perry/Slager/Wang teach the claimed invention except for urea. 
D’Onofrio teaches a balloon having a coating that comprises urea ([0042]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Perry/Slager/Wang with urea as taught by D’Onofrio for the purpose of providing a binding agent to secure the therapeutic agent to the balloon ([0042]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 17-33 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. Applicant states that Perry in view of Slager do not teach a coating that would release a portion of the therapeutic agent at the release temperature, specifically body temperature of 37 Celsius. Applicant states that Perry teaches heating the coating using an external means in order to deliver a medication at a target site. Thus having the coating of Slager that would deliver part of the medication at body temperature would frustrate the purpose of Perry. However, as described in Slager, the balloon may be coated with a therapeutic coating of macrolide therpauetic and then additional have a lipid coating over the macrolide therapeutic. The lipid coating provides for protection of the macrolide therapeutic such that  it begins to release at body temperature. Once the target destination is reached, the macrolide is then promoted to release at the delivery site. In this manner, the double coating of Slager may be used in place of that of Perry or rather the lipid coating may be used in addition to that of Perry such that when the device is being maneuvered to the body the coating releases part of the therapeutic (in this case part of the lipid coating, because the term therapeutic is broad, a lipid coating may be considered a therapeutic with further limitation within the claims), and at the target site another therapeutic may be released. Thus the motivation to have such a combination would be the protection that the lipid coating provides over the macrolide such that the macrolide is promoted to be delivered to the delivery site (thus providing direct delivery to the target site as is the purpose of Perry). Further limitaitons regarding the diffusion or release of the therapeutic would be needed to overcome the current rejection.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783